Citation Nr: 1755870	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  The Veteran's decorations include the Combat Infantryman Badge, Parachutist Badge, and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2014, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The case was previously before the Board in June 2015 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination evaluating the Veteran's PTSD disability was performed in July 2015, pursuant to instruction in the prior Board remand.  In a statement dated in November 2017 the Veteran's representative reviewed the findings of the July 2015 examination.  Thereafter, the Veteran's representative stated that since the his last examination, the Veteran's remembrance of combat have intensified and his symptoms have worsened.  The representative requested that the Veteran be afforded a new examination.  

Given the Veteran's report of worsening symptoms, the Board agrees that remand for a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It also appears that there are outstanding treatment records that should be obtained prior to the new examination.  A May 2015 VA treatment note titled Initial Psychiatric Evaluation from the McHenry VA Community Based Outpatient Clinic (CBOC), indicated the Veteran would start therapy as soon as possible.  VA treatment notes include a September 2015 VA dermatology treatment note the Veteran was reported to be in a support group for his PTSD.  However, there are no psychiatric treatment records regarding the Veteran associated with the claims file dated subsequent to May 2015.  On remand, attempts must be made to obtain all VA treatment records regarding the Veteran's PTSD dated since May 2015, including any available from the McHenry VA CBOC.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran's PTSD, including those from in McHenry, Illinois VA CBOC and the Captain James Lovell Federal Health Care Center (North Chicago), that are dated since May 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

